Hanna, J.
Suit by the appellant to recover the value of a horse colt, averred to have been taken, sold, and converted to their use by the defendants.
Answer. 1. That the defendants were farmers; that the plaintiff, in November, placed with them two colts, to be kept, fed, etc., until the first day of March, etc. The answer then sets out such facts as constitute a defense, if the statute of January 27,1853, supplemental to an act concerning liens of mechanics, etc., includes a case like this. Acts, p. 86.
It is insisted, that no one is entitled to the benefit of a lien, under the statute, unless he is a livery stable keeper, or his business that of feeding horses, etc. It is not alleged that such was the business of the defendants, nor that they were engaged in feeding, etc., any further than the allegation that they undertook to feed for the plaintiff, tends to show that fact.
¥e are of opinion that it should have been alleged and shown that the business of the defendants was to feed, etc., and that this statute was not intended to include an isolated case like this.
The demurrer should have been sustained to the answer.
Per Curiam.
The judgment is reversed, with costs. Cause remanded.